Case 1-Llo-40019-€SS DOC oO) «Filed O1/0o/20 Entered O1/Qo0/20 1475210 /

i

Phillips Lytle LLP

Via ECF January 8, 2020

Hon. Elizabeth S. Stong

United States Bankruptcy Court
Eastern District of New York

Conrad B. Duberstein U.S. Courthouse
271-C Cadman Plaza East

Brooklyn, NY 11201

Re: In re: 7202, LLC
Case No.: 18-46619-ESS

Dear Judge Stong:

We represent NYCTL 2018-A Trust/MTAG (the “Trust”), a party in interest in the
above-captioned chapter 11 bankruptcy case (“Case”).

On February 19, 2019, the Trust filed a secured claim for unpaid real estate taxes and
other charges in the amount of $116,913.37 (Claim No. 5) (“Tax Claim”).

On December 23, 2019, the Trust filed a motion to dismiss the Case (Docket No. 54)
(“Motion to Dismiss”).

The Tax Claim has recently been paid. Accordingly, this letter confirms that the Trust
withdraws the Tax Claim and the Motion to Dismiss.

Please feel free to contact the undersigned if you have any questions.
Respectfully,

Phillips Lytle LLP L

By Ma when Rew Wt.

Nickolas Karavolas

ATTORNEYS AT LAW

 

NICKOLAS KARAVOLAS, PARTNER DIRECT 212 508 0477 NKARAVOLAS@PHILLIPSLYTLE.COM

 

340 MADISON AVENUE 17TH FLOOR NEW YORK, NY 10173-1922 PHONE 212 759 4888 FAX 212 308 9079

New YORK: ALBANY, BUFFALO, CHAUTAUQUA, GARDEN CITY, NEW YORK, ROCHESTER | WASHINGTON, DC CANADA: WATERLOO REGION | PHILLIPSLYTLE.COM
Case 1-Llo-40019-€SS DOC oO) «Filed O1/0o/20 Entered O1/Qo0/20 1475210 /

Hon. Elizabeth S. Stong

Page 2

cc (via ECF):

cc (via U.S. Mail):

Doc #1341425

Jerold C. Feuerstein, Esq.
Stuart L, Kossar, Esq.
Office of the United States Trustee

7202, LLC
7202 Fort Hamilton Pkwy.
Brooklyn, NY 11228

January 8, 2020
